The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the amendment filed on December 16, 2021. 

Claims 1-20 are pending. Claims 1 and 7 are currently amended. Claims 18-20 are newly added. 

The rejection of claims 3, 8, 11, 12 and 13 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph is withdrawn in view of Applicant’s amendment. 

The rejection of claims 1-5, 8-15 and 17 under 35 U.S.C. 103 as being unpatentable over Keuleers et al. (US 2018/0037858), hereinafter “Keuleers” in view of Viltro et al. (US 2004/0144064), hereinafter “Viltro” is withdrawn in view of Applicant’s amendment. 

The rejection of claims 6-7 and 16 under 35 U.S.C. 103 as being unpatentable over Keuleers and Viltro as applied to claims 1-5, 8-15 and 17 above, and further in view of Johnson et al. (US 2017/0015948) is withdrawn in view of Applicant’s amendment. 

The rejection, in the alternative, of claim 10 under 35 U.S.C. 103 as being unpatentable over Keuleers is withdrawn in view of Applicant’s amendment. 

The rejection of claim 10 under 35 U.S.C. 103 as being unpatentable over Johnson et al. (US 2017/0015948) is withdrawn in view of Applicant’s amendment. 

The provisional rejection of claim 10 on the ground of nonstatutory double patenting as being unpatentable over claim 9 of copending Application No. 16/937,291 is withdrawn in view of Applicant’s amendment.

Claim Objections
Claim 1 stands objected to because of the following informalities: 
	a) in line 6, it is suggested that “the” before “cavities” be deleted
             b) in line 15, “the salt” should be replaced with “a salt”
	c) in line 17,  “the salt” should be replaced with “a salt.”
	 Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claims 5, 6 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 5 and 6 recite “20 to 80 wt.% surfactant including 20 to 50 wt.% anionic surfactant” (see line 3 in both claims), and claim 7 recites “32.3 to 80 wt.% surfactant including 20 to 50 wt.% anionic surfactant and 12 to 30 wt.% non-ionic surfactant (see lines 3-4), and the 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ohtani et al. ((US 2015/0376556), hereinafter “Ohtani” in view of Viltro et al. (US 2004/0144064), hereinafter “Viltro.”
	Regarding claims 1-3, 8-13 and 17-20, Ohtani teaches a water-soluble pouch comprising a water-soluble film and a liquid detergent composition contained within the water- soluble film (see abstract), wherein the pouch may comprise a single compartment or multiple compartments, e.g., two compartments or three compartments (see paragraph [0066]).  The multi-compartment pouch could be obtainable by the steps of: a) making a first compartment in a first pouch making unit having a first forming surface, wherein the first compartment is made by placing a water-soluble film on the surface of the first pouch making unit, the surface has moulds into which the water-soluble film is drawn to form an open compartment, the open st compartment and 2nd compartment) superposed onto a third compartment (the 3rd compartment), wherein the 2nd compartment comprises a liquid laundry detergent composition (which reads on the “first flowable washing agent preparation) comprising 19.4 wt% C11-C13LAS (C11-C13 linear alkylbenzene sulfonate, an anionic surfactant), 9.3 wt% C12-C14AE1-3S (C12-C14 ethoxylated sulfate, an anionic surfactant), 13.7 wt% Neodol®25-7 (a nonionic surfactant) (total anionic and nonionic surfactants is 42.4 wt%), 6.4 wt% C12-C18 fatty acid,   19.0 wt% propylene glycol, 1.6 wt% glycerol, 3.2 wt% dipropylene glycol (total solvents is 23.8 wt%), 0.3 magnesium chloride (divalent salt), 0.4 wt% potassium sulfite (a monovalent salt) and 0.1 wt% sodium formate (also a monovalent salt) (total monovalent salts is 0.5 wt% (see Table 2). It is noted that the liquid laundry detergent composition in the 2nd compartment is free from enzymes, with respect to claims 1 and 10; and free of amphoteric surfactant, with respect to claim 18.  Ohtani, however, fails to disclose transporting of the water-soluble film in the direction of a dosing station at a 
	Viltro, an analogous art, teaches a continuous, horizontal process for making water-reactive pouches, involving the steps of: a) continuously feeding a first water-soluble film onto a horizontal portion of an continuously and rotatably moving endless surface, which comprises a plurality of moulds (i.e., cavities), or onto a non-horizontal portion thereof and continuously moving the film to said horizontal portion; b) forming from the film on the horizontal portion of the continuously moving surface, and in the moulds on the surface, a continuously moving, horizontally positioned web of open pouches; c) filling the continuously moving, horizontally positioned web of open pouches with a product, to obtain a horizontally positioned web of open, filled pouches; d) closing the web of open pouches, to obtain closed pouches, preferably by feeding a closing material onto the horizontally positioned web of open, filled pouches, to obtain closed pouches; and preferably sealing the closed pouches and whereby step d) and preferably step e) is also done in a continuous manner, preferably while the web of pouches is constant speed throughout the process, which can be any constant speed; preferred may be speeds of between 1 and 80 meters/minute (equivalent to between 0.02 meters/second and 4 meters/second), or even 10 to 60 m/min. or even 30 to 40 m/min (see paragraph [0029]), hence, the speed applies to transporting of the film in the direction of a dosing station as recited in claim 1, step b and the transporting of the filled cavity in the direction of a sealing station as recited in claim 1, step d. The above process overcomes the problems of an intermittent process; the problems of processes using a drum or the vertical filling technique (see paragraph [0011]), and the process uses a minimum of film material per pouch (see paragraph [0012]). 
prima facie case of obviousness, see In re Malagari, 182 U.S.P.Q 549; In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990); In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In addition, a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575,16USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05(I).
Even though Ohtani in view of Viltro does not explicitly disclose an opacified water-soluble unit dose product and the liquid detergent composition having a turbidity of above 60 NTU as recited in claim 1, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to reasonably expect the water-soluble unit dose 
Regarding claim 4, Ohtani teaches one compartment pouch wherein the mould that was used has a diameter of 33 mm (see paragraph [0108]).  
	Regarding claims 14 and 15, Ohtani teaches that the pouch may be of such a size that it conveniently contains either a unit dose amount of the composition suitable for the required operation, for example one wash, or only a partial dose, to allow a user greater flexibility to vary the amount used, e.g., depending on the size or degree of soiling of the wash load; and in one embodiment, the pouch has an internal volume of from about 10 ml to about 50 ml and a height of about 1 cm (10 mm) to about 5 cm (50 mm) and can have a round, square, rectangular, or any other suitable shape  (see paragraph 0070]). Ohtani, however, fails to disclose the cavity of a deep-drawing die having a maximum diameter in the direction of travel of the film between 3 and 20 mm as recited in claim 14; and between 3 and 15 mm as recited in claim 15. 
Considering that Ohtani teaches that the pouch can vary in size having an internal volume of from about 10ml to about 50 ml, and a height of about 1 cm to 5 cm, the diameter of the cavity of the deep-drawing die can be calculated, which overlaps those recited, hence, the subject matter as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie In re Malagari, 182 U.S.P.Q 549; In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990); In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In addition, a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575,16USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05(I).
	Regarding claims 5-6, as discussed above, Ohtani, in Example 3, teaches a three-compartment pouch comprising liquid laundry detergent compositions, wherein the 2nd compartment comprises a liquid laundry detergent composition (which reads on the “first flowable washing agent preparation) comprising 19.4 wt% C11-C13LAS (C11-C13 linear alkylbenzene sulfonate, an anionic surfactant), 9.3 wt% C12-C14AE1-3S (C12-C14 ethoxylated sulfate, an anionic surfactant) (total anionic surfactants is 28.7 wt%), 13.7 wt% Neodol®25-7 (a nonionic surfactant) (total anionic and nonionic surfactants is 42.4 wt%), 6.4 wt% C12-C18 fatty acid,  19.0 wt% propylene glycol, 1.6 wt% glycerol, 3.2 wt% dipropylene glycol (total solvents is 23.8 wt%), 0.3 magnesium chloride (divalent salt), 0.4 wt% potassium sulfite (a monovalent salt) and 0.1 wt% sodium formate (also a monovalent salt) (total monovalent salts is 0.5 wt% (see Table 2). Ohtani in  view of Viltro, however, fails to teach a flowable washing agent preparation or a liquid laundry detergent composition wherein the salt of a divalent metal cation, i.e., MgCl2 ranges from 0.5 to 4 wt%.
	Considering that Ohtani teaches a liquid laundry detergent composition comprising 0.3 wt% MgCl2 as disclosed in Example 3 above, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough (0.3wt% vs 0.5wt%) Titanium Metals Corp. of America v. Banner, 778F.2d 775,227 USPQ 773 (Fed. Cir. 1985). See MPEP 2144.05 I.
	Regarding claims 7 and 16, as discussed above, Ohtani, in Example 3, teaches a three-compartment pouch comprising liquid laundry detergent compositions, wherein the 2nd compartment comprises a liquid laundry detergent composition (which reads on the “first flowable washing agent preparation) comprising 19.4 wt% C11-C13LAS (C11-C13 linear alkylbenzene sulfonate, an anionic surfactant), 9.3 wt% C12-C14AE1-3S (C12-C14 ethoxylated sulfate, an anionic surfactant) (total anionic surfactants is 28.7 wt%), 13.7 wt% Neodol®25-7 (a nonionic surfactant) (total anionic and nonionic surfactants is 42.4 wt%), 6.4 wt% C12-C18 fatty acid,  19.0 wt% propylene glycol, 1.6 wt% glycerol, 3.2 wt% dipropylene glycol (total solvents is 23.8 wt%), 0.3 magnesium chloride (divalent salt), 0.4 wt% potassium sulfite (a monovalent salt) and 0.1 wt% sodium formate (also a monovalent salt) (total monovalent salts is 0.5 wt% (see Table 2). Ohtani also teaches a liquid detergent composition which comprises an anionic surfactant, nonionic surfactant and a combination thereof, preferably the composition comprises from 3% to 70%, by weight of the composition, of an anionic surfactant, and from 1% to 20%, by weight of the composition, of a nonionic surfactant (see paragraph [0046]). The nonionic surfactant comprises C6-C22 alkoxylated alcohol, preferably C12-C16 alkoxylated alcohol with an average degree of alkoxylation of from 1 to 50, preferably 3 to 30, wherein the alkoxylation is preferably ethoxylation (see paragraph [0049]). Ohtani in  view of Viltro, however, fails to teach a flowable washing agent preparation or a liquid laundry detergent composition wherein the salt of a divalent metal cation, i.e., MgCl2 ranges from 0.5 to 4 wt%; 8-C18  or C12-C18  alcohols having a degree of alkoxylation of ≤ 3.
	Considering that Ohtani teaches a liquid laundry detergent composition comprising 0.3 wt% MgCl2 as disclosed in Example 3 above, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough (0.3wt% vs 0.5wt%) that one skilled in the art would have expected them to have the same properties, see Titanium Metals Corp. of America v. Banner, 778F.2d 775,227 USPQ 773 (Fed. Cir. 1985). See MPEP 2144.05 I. It would also have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated a C12-C16 alkoxylated alcohol with an average degree of alkoxylation of 1 in its optimum proportion into the liquid detergent composition of Ohtani and Viltro because this is one of the selection of nonionic surfactants as taught by Ohtani. With respect to the specific proportions of the above nonionic surfactant, considering that Ohtani teaches  from 1 to 20 wt% of a nonionic surfactant, the subject matter as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, see In re Malagari, 182 U.S.P.Q 549; In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990); In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In addition, a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575,16USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05(I).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claim 10 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/937,178. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to similar opacified washing agent preparations having the same turbidity values, the preparations comprising surfactant consisting of anionic surfactant and nonionic surfactant, fatty acid, salt of a divalent cation, salt of a monovalent metal cation, all of the above having the same ranges of proportions, and solvent having overlapping ranges, differing only in that the copending application ‘178 does not recite the method of producing the washing agent portion unit.
	Please note that claim 10 is a product-by-process claim, hence, any difference imparted by the product by process limitations would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention because where the examiner has found a substantially similar product as in the applied prior art, the burden of proof is .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 10 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of copending Application No. 16/937,291  in view of Ohtani.
	Copending Application ‘291 teaches a similar washing agent portion unit comprising at least one receiving chamber comprising a flowable washing agent preparation surrounded by a water-soluble film, the flowable washing agent preparation comprising surfactants consisting of anionic and nonionic surfactants, fatty acid, salt of a divalent cation, and solvent, all of the above having the same ranges of proportions, differing only in that the copending application ‘291 does not disclose a salt of monovalent metal cation in an amount from 0.5 to 4 wt%, a turbidity above 60 NTU, and the method of producing the washing agent portion unit.
	Ohtani, an analogous art, teaches the features as discussed above. In particular, as discussed above, Ohtani teaches a similar liquid laundry detergent composition which further comprises 0.4 wt% potassium sulfite and 0.1 wt% sodium formate (total of which is 0.5 wt% monovalent salts) as adjunct ingredients (see paragraph [0045]). 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated 0.4 wt% potassium sulfite and 0.1 wt% sodium formate (total of which is 0.5 wt% monovalent salts)  into the liquid detergent composition of copending application ‘291 because these are known adjunct ingredients in 
	Regarding the method of producing the washing agent portion unit, please note that claim 10 is a product-by-process claim, hence, any difference imparted by the product by process limitations would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention because where the examiner has found a substantially similar product as in the applied prior art, the burden of proof is shifted to the applicant to establish that their product is patentably distinct, not the examiner to show the same process of making.
This is a provisional nonstatutory double patenting rejection.

Claim 10 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of copending Application No. 16/937,325  in view of Ohtani.
	Copending Application ‘325 teaches a similar washing agent portion unit comprising at least one receiving chamber comprising a flowable washing agent preparation surrounded by a water-soluble film, the flowable washing agent preparation comprising surfactants consisting of anionic and nonionic surfactants, fatty acid, salt of a divalent cation, and solvent, all of the above having overlapping proportions, differing only in that the copending application ‘325 does not disclose a salt of monovalent metal cation in an amount from 0.5 to 4 wt%, a turbidity above 60 NTU, and the method of producing the washing agent portion unit.

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated 0.4 wt% potassium sulfite and 0.1 wt% sodium formate (total of which is 0.5 wt% monovalent salts)  into the liquid detergent composition of copending application ‘325 because these are known adjunct ingredients in similar liquid detergent compositions as taught by Ohtani; and to reasonably expect the resulting composition to exhibit a turbidity value within those recited because similar ingredients with overlapping proportions have been utilized. 
	Regarding the method of producing the washing agent portion unit, please note that claim 10 is a product-by-process claim, hence, any difference imparted by the product by process limitations would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention because where the examiner has found a substantially similar product as in the applied prior art, the burden of proof is shifted to the applicant to establish that their product is patentably distinct, not the examiner to show the same process of making.
This is a provisional nonstatutory double patenting rejection.

Response to Arguments
Applicant’s arguments with respect to the present claims have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references are considered cumulative to or less material than those discussed above.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORNA M DOUYON whose telephone number is (571)272-1313. The examiner can normally be reached Mondays-Fridays; 8:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





                                                                              /LORNA M DOUYON/                                                                              Primary Examiner, Art Unit 1761